Exhibit 10.2

 

[tm2036066d1_ex10-2img002.jpg]

 

Confidential

 

November 15, 2020

 

Mr. Kenneth G. Romanzi

[Address Redacted]

 

Re:           Separation Agreement and General Release

 

Dear Ken:

 

 

Consistent with our discussions concerning the terms of your separation, this
letter constitutes an agreement between you and B&G Foods, Inc. (“B&G Foods”),
on behalf of itself and its subsidiaries (collectively with B&G Foods, the
“Company”), setting forth all terms of your separation from the Company. You are
encouraged to read this letter agreement carefully and make certain that you
understand and agree with it before you sign it. You may consider for twenty-one
(21) days whether you wish to sign this letter agreement. You are encouraged to
review this letter agreement with your attorney.

 

By signing this letter agreement, and not revoking it, you agree as follows:

 

1.Separation Date. It is understood that (i) today is your last day of active
employment (i.e., the last day on which you will be expected or permitted to
report to work, perform any duties and carry out any assigned tasks) (the
“Separation Date”) and, effective as of today, you hereby resign from your
position as President and Chief Executive Officer and as a member of the Board
of Directors of the Company, and from all positions, including directorships,
you hold with B&G Foods’ subsidiaries, and (ii) your payroll termination date
(i.e., the last working day for which you will be paid your annual base salary)
will be January 11, 2021 (the “Payroll Termination Date”). You hereby confirm
that your separation from the Company is not the result of any disagreement
relating to the Company’s operations, policies or practices.

 

2.Treatment Under Employment Agreement and Long-Term Incentive Agreements. Your
separation from the Company shall be treated (i) as a termination without cause
pursuant to Section 8(a) of the Amended and Restated Employment Agreement, dated
as of February 26, 2019, between B&G Foods and you (the “Employment Agreement”),
and for purposes of such Section 8(a) shall be deemed effective on the Payroll
Termination Date, and (ii) as a termination without cause pursuant to your 2019
Restricted Stock Award Agreement, 2020 Restricted Stock Award Agreement, 2018 to
2020 Performance Share Award Agreement, 2019 to 2021 Performance Share Award
Agreement and 2020 to 2022 Performance Share Award Agreement (collectively, the
“Equity Award Agreements”) and for purposes of such Equity Award Agreements
shall be deemed effective on the Payroll Termination Date.

 

3.Severance and Other Benefits. In accordance with Section 7(a) of the
Employment Agreement and in consideration of the general release and waiver of
all claims against the Company and the other Releasees (as defined below) and
your other promises made in this letter agreement, and conditioned on your not
revoking this letter agreement as described in paragraph ‎26 below, the Company
shall provide you with the following severance payments and other benefits:

 

Quality Foods Since 1889

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 2

 

A.For the period from the Separation Date through the Payroll Termination Date,
the Company shall pay you salary continuation payments at your current annual
base salary of $801,450 (less any state, federal, FICA and other applicable
taxes required to be withheld and, as set forth below in subparagraph D, less
the amount of medical and dental insurance contributions). Such payments shall
be paid in the same manner and pursuant to the same payroll procedures that were
in effect prior to the Separation Date.

 

B.For the period commencing on January 12, 2021 through January 11, 2022 (the
“Severance Period”), the Company shall pay you salary continuation payments
equal in the aggregate to $1,602,900 (less any state, federal, FICA and other
applicable taxes required to be withheld and, as set forth below in subparagraph
D, less the amount of medical and dental insurance contributions), which
reflects payment of 200% of your annual base salary for the Severance Period).
Such payments shall be paid in substantially equal installments in the same
manner and pursuant to the same payroll procedures that were in effect prior to
the Separation Date and shall commence no later than the Company’s next regular
pay day after January 12, 2021 (the “Initial Severance Payment Date”).

 

C.If the Compensation Committee of the Board of Directors of the Company
determines that based on the Company’s financial performance for fiscal year
2020 awards have been earned under the Company’s annual bonus plan for eligible
employees at the level of vice president and above, you shall be paid a bonus
under the annual bonus plan as if you had remained employed by the Company
through the end of the performance period. The amount of such bonus, if earned,
will be based on the Company’s performance as determined in accordance with the
applicable annual bonus plan and the Employment Agreement and will be paid (less
any state, federal, FICA and other applicable taxes required to be withheld) in
February or March 2021 in accordance with the Company’s payroll practices. For
purposes of the annual bonus calculation, the portion that would otherwise be
attributable to your individual performance (25% of your bonus at “target”) will
be paid in full so long as at least the threshold Company-wide performance
metric under the annual bonus plan is attained.

 

D.The Company shall continue your current medical and dental coverage for you
and your eligible family members on the Company’s medical and dental benefit
plans from the Separation Date through January 31, 2022 subject to the terms and
conditions of the plans and pursuant to, and subject to the eligibility
requirements of, COBRA. Your contributions will be the same as those of a
currently active participant and will automatically be withheld on a pre-tax
basis from your salary continuation payments set forth in subparagraphs A and B
above. At the end of the Severance Period you will be eligible to continue your
coverage pursuant to COBRA for the remainder, if any, of the COBRA eligibility
period at your sole expense, subject to the terms and conditions of the
Company’s medical and dental benefit plans and COBRA rules and provisions.

 

E.The Company shall pay you on the Initial Severance Payment Date a lump sum
payment of $10,000.00 (less any state, federal, FICA and other applicable taxes
required to be withheld), which amount reflects the estimated market value of
your life insurance and disability insurance benefits for the duration of the
Severance Period that will not be available to you because of your status as a
terminated employee.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 3

 

F.For the period from the Separation Date through the Payroll Termination Date,
the Company shall continue to pay you the monthly automobile allowance of
$833.33 set forth in the Employment Agreement (less any state, federal, FICA and
other applicable taxes required to be withheld). Such payments shall be paid in
the same manner and pursuant to the same payroll procedures that were in effect
prior to the Separation Date.

 

G.The Company shall pay you on the Initial Severance Payment Date a lump sum
payment of $10,000 (less any state, federal, FICA and other applicable taxes
required to be withheld), which amount constitutes a total of the monthly
automobile allowance of $833.33 set forth in the Employment Agreement for the
duration of the Severance Period.

 

H.All payments to you hereunder shall be made via direct deposit to the account
to which your last payroll payment was made unless you designate another account
in writing. Contemporaneously with all payments made hereunder, the Company
shall provide you via email to kromanzi@aol.com or any other email address you
designate in writing with an itemization of all tax withholdings and other
deductions made with respect to such payments.

 

I.The Company will arrange for Lee Hecht Harrison to provide you with career
transition assistance. A member of the Company’s Human Resources Department will
provide you with a summary of this program.

 

J.If you should die during the period from the Separation Date through the
duration of the Severance Period, any remaining unpaid amounts owing to you
pursuant to this letter agreement (less any state, federal, FICA and other
applicable taxes required to be withheld) shall be paid in accordance with the
terms hereof to your surviving spouse or, if no surviving spouse, to your estate
in the manner designated by your surviving spouse, if applicable, or the
executor(s) of your estate.

 

You acknowledge that you are solely responsible for all federal, state and local
taxes, if any, other than any employer share of FICA, Medicare, unemployment or
disability contributions, that a government agency may determine is due to it,
and that may be ultimately required by law to be paid with respect to the
severance and other benefits provided for by this letter agreement. You agree to
indemnify and hold harmless the Company and the other Releasees (as defined
below) from any and all taxes and related penalties, should the taxability of
such severance and other benefits be challenged by any government tax authority.

 

4.Vacation Pay. You understand and agree that your vacation accrual will cease
as of the Payroll Termination Date. The Company shall pay you on the Initial
Severance Payment Date for any unused vacation pay for 2020 and 2021 earned and
accrued from January 1, 2020 through the Payroll Termination Date (less any
state, federal, FICA and other applicable taxes required to be withheld) in
accordance with the Company’s existing paid time off policies and practices and
applicable law.

 

5.No Admission of Liability. You understand and agree that the severance and
other benefits to be provided to you pursuant to the terms of this letter
agreement are not and shall not be construed or represented to be an admission
of liability of any kind by the Company.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 4

 

6.Termination of Certain Other Benefits.

 

A.Life Insurance. You understand and agree that your participation in any life
insurance plan maintained by the Company will automatically terminate on the
Payroll Termination Date. Subject to the terms and conditions of the Company’s
life insurance plan and applicable law, you may convert your life insurance to
an individual policy by notifying the life insurance carrier not later than
thirty-one (31) days after your life insurance ends.

 

B.Accidental Death and Dismemberment Insurance. You understand and agree that
your participation in the Company’s accidental death and dismemberment insurance
plan will automatically terminate on the Payroll Termination Date. The
accidental death and dismemberment insurance policy does not include a
conversion option.

 

C.Short-Term and Long-Term Disability Insurance. You understand and agree that
your participation in the Company’s short-term and long-term disability plans
automatically terminates on the Payroll Termination Date. The short-term and
long-term disability insurance plans do not include a conversion option.

 

D.Other Benefits. You understand and agree that, except as stated herein, all
other benefits that you may currently receive, including, without limitation,
your automobile allowance and company paid cell phone or cell phone allowance,
if any, will also terminate on the Payroll Termination Date.

 

E.401(k) Defined Contribution Plan. The Company will separately forward to you a
letter with further details regarding your options with respect to the Company’s
401(k) plan following your separation from the Company.

 

7.General Release and Waiver. In exchange for the severance and other benefits
described in paragraph ‎3 above, and for other good and valuable consideration,
you, on behalf of yourself and your family, heirs, executors, successors and
assigns, hereby irrevocably and unconditionally release and forever discharge
the Company and its past, present and future affiliates, parents, subsidiaries
and divisions and the Company’s and each of the foregoing person’s or entity’s
respective shareholders, directors, officers, employees, agents, attorneys,
employee benefit plans (and the administrators and fiduciaries thereof) and
representatives (collectively with the Company, the “Releasees”), and agree to
hold the Releasees harmless from and against, and hereby waive, any and all
claims, causes of action, charges or demands, in law or in equity, whether known
or unknown, which may have existed or which may now exist, or arise, from the
beginning of time to the date on which you sign this letter agreement. This
release includes, without limitation, all claims, causes of action, charges or
demands arising from or relating to your employment with, or separation from
employment with, the Company or otherwise, other than claims that the law does
not permit you to waive by signing this letter agreement.

 

Without limiting the generality of the foregoing, this release includes a
release of any rights or claims you may have under any and all federal, state or
local statutes, including, without limitation, the following:

 

A.Title VII of the Civil Rights Act of 1964, as amended, and the Civil Rights
Act of 1991, as amended;

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 5

 

B.the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973, as amended;

 

C.the Family and Medical Leave Act of 1993, as amended;

 

D.Section 1981 of the Civil Rights Act of 1866, as amended;

 

E.Section 1985(3) of the Civil Rights Act of 1871, as amended;

 

F.the Age Discrimination in Employment Act of 1967, as amended, and the Older
Workers Benefit Protection Act of 1990, as amended (the “ADEA”);

 

G.the Occupational Safety and Health Act, as amended;

 

H.the Equal Pay Act, as amended;

 

I.the Employee Retirement Income Security Act of 1974, as amended;

 

J.the New Jersey Conscientious Employee Protection Act, as amended;

 

K.any and all other federal, state or local laws, regulations or common law
against discrimination, including but not limited to the New Jersey Law Against
Discrimination and all other laws and regulations of the State of New Jersey and
the New Jersey Department of Labor and Workforce Development; and

 

L.any and all other federal, state, or local laws, regulations or common law
relating to employment, wages, hours, health and safety, or any other terms and
conditions of employment.

 

This release also includes a release by you of any claims for wrongful
discharge, breach of contract, torts or any other claim in any way related to
your employment with or separation from the Company, including, without
limitation, any claim under any policy, agreement, contract, understanding or
promise, written or oral, formal or informal, between the Company and yourself,
and including any claims for any damages, including, without limitation, wages,
monetary or equitable relief, damages of any nature, including costs and
attorneys’ fees. You acknowledge and agree that it is the intention of the
parties that the language relating to the description of claims in this
paragraph 7 shall be given the broadest possible interpretation permitted by
law.

 

Notwithstanding the above, nothing in this release shall be construed to waive
(i) your rights to the payments and benefits expressly provided for in this
letter agreement; (ii) any claims you may have to the payment of vested benefits
under the terms of the Company’s retirement and benefit plans and your
individual Equity Award Agreements; or (iii) any rights to reimbursement or
indemnification you may have in your capacity as an officer or employee of the
Company under the governing documents of the Company, any insurance policy or
applicable law for any of your acts (or failures to act) made in good faith
while you were employed by the Company.

 

8.Workers Compensation. You represent that no incident has occurred that could
form the basis for any claim by you against the Company or any other Releasee
under the worker’s compensation laws of any jurisdiction.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 6

 

9.No Complaints, Claims or Actions. You represent that you have not filed any
complaints, claims or actions against the Company or any other Releasee with any
federal, state or local agency or court.

 

10.No Assignment or Reservation of Claims. You hereby represent that you have
not assigned or transferred to any person or entity all or any portion of any
claim against the Company or any other Releasee, and you do not reserve any
claim against the Company or any other Releasee from the effect of this letter
agreement.

 

11.Restrictive Covenants.

 

A.Non-Disturbance; Non-Disparagement. You understand and agree that you shall
not at any time following the Separation Date perform any act that is intended,
or may reasonably be expected to, disrupt, damage, impair, or interfere with the
business, reputation, prospects or operations of the Company or any other
Releasee, or their respective relationships with their respective employees,
customers, vendors, agents or representatives. You further agree that you shall
not at any time following the Separation Date issue or make or cause to be
issued or made any communication, written or oral, that disparages, criticizes
or otherwise reflects adversely upon, or encourages any adverse action against,
the Company or any of the other Releasees, except as required by law.
Notwithstanding the foregoing, nothing in this letter agreement shall prohibit
you from providing truthful testimony or information in connection with any
governmental proceeding, including but not limited to any investigation by the
Equal Employment Opportunity Commission or similar state or local agency, or
making truthful disclosures that are protected under the whistleblower
provisions of any applicable federal or state law or regulation or made in
response to a lawful subpoena or other legal process.

 

B.Confidentiality. You acknowledge and agree the confidentiality and non-use
agreements set forth in Section 11 of the Employment Agreement shall remain in
full force and effect in accordance with their terms, and reaffirm that you
shall comply with such agreements. Notwithstanding the foregoing, nothing in
this letter agreement or the Employment Agreement shall prohibit you from making
any disclosure that is required by a lawful order of a court of competent
jurisdiction, any governmental authority or agency, or any recognized subpoena
power, or in connection with reporting possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures
that are protected under the whistleblower provisions of applicable law or
regulation. Further, notwithstanding anything to the contrary herein, in
accordance with the Defend Trade Secrets Act of 2016, you shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

C.Non-Competition. You agree that from the Separation Date through the duration
of the Severance Period, you shall not, directly or indirectly, be employed or
otherwise engaged to provide services to any food manufacturer operating in the
United States of America that is directly competitive with any significant
activities conducted by the Company whose principal business operations are in
the United States of America.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 7

 

D.Non-Solicitation. You understand and agree that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company. You shall not directly or indirectly solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment of
any employee of the Company from the Separation Date through the duration of the
Severance Period.

 

12.Breach of Agreement. You understand and agree that the general release and
waiver set forth in paragraph 7 and the restrictive covenants set forth in
paragraph 11 of this letter agreement are essential consideration for this
letter agreement and an award of damages may be made for violation thereof. Any
such award shall not affect the enforceability of the general release of all
claims made by you or such restrictive covenants. Consistent with and without
limiting the foregoing, you acknowledge and agree that your severance and other
benefits shall be subject to forfeiture and repayment to the Company if you
violate paragraphs ‎7, ‎11 or ‎14 or any of the other terms of this letter
agreement, or any other surviving obligation owed to the Company, without
prejudice to any additional relief that may be available to the Company and
without effecting the validity and enforceability of the general release of all
claims made by you. Notwithstanding the foregoing sentence, your severance and
other benefits shall not be subject to forfeiture solely due to a challenge to
the validity of the release contained in this letter agreement pursuant to the
ADEA. In addition, in the event of a breach or threatened breach by you of any
of the provisions of this letter agreement, you hereby consent and agree that
the Company shall be entitled to seek, in addition to other available remedies,
a temporary or permanent injunction or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

 

13.Attorneys’ Fees. Should the Company be the prevailing party in an action to
enforce any of the terms of this letter agreement or the post-termination
obligations set forth herein, to the extent authorized by law, you shall be
responsible for payment of all reasonable attorneys’ fees and costs that the
Company or any other Releasee incurs in the course of enforcing the terms of the
letter agreement.

 

14.Covenant Not to Sue. You agree that you will not file any complaint, claim or
action asserting any claim waived in paragraph ‎7 of this letter agreement, and
that if you breach this promise, and the action is found to be barred in whole
or in part by this letter agreement, you shall be liable for all costs,
including attorneys’ fees, incurred by the Company or any other Releasee in
defending the claim, and shall assign to the Company and any such other Releasee
your right and interest to collect any monetary damages awarded to you.
Notwithstanding the foregoing, nothing in this paragraph precludes you from
challenging the validity of the release above under the requirements of the
ADEA, and you shall not be responsible for reimbursing the attorneys’ fees and
costs of the Releasees in connection with such a challenge to the validity of
the release. However, you acknowledge that the release contained in this letter
agreement applies to all claims you have under the ADEA, and that, unless the
release is held to be invalid, all of your claims under the ADEA shall be
extinguished. Further, nothing in this letter agreement shall preclude or
prevent you from filing a charge with, participating in an investigation by or
proceeding before, or providing truthful information to the United States Equal
Employment Opportunity Commission or a similar state or local agency, but you
acknowledge and agree that you shall not be entitled to or accept any relief
obtained on your behalf in any proceeding by any government agency, private
party, class, or otherwise with respect to any claims covered by the above
release.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 8

 

15.Return of Company Property. You agree to promptly return to the Company any
and all Company documents, materials, records, equipment and other property
issued to you or otherwise in your possession or control and to otherwise comply
with Section 11(d)(iii) of the Employment Agreement, and acknowledge that such
return is a condition for receipt of the severance and other benefits. In
addition, you agree to promptly reconcile any outstanding expense accounts.

 

16.Duty to Notify. In the event you receive a request or demand, orally, in
writing, electronically, or otherwise, for the disclosure or production of
confidential and/or proprietary information which you created or acquired in the
course of your employment, unless prohibited by law or regulation, you must
notify immediately the Company’s General Counsel, by calling the General Counsel
at the following phone number: [Redacted]. Regardless of whether you are
successful in reaching the General Counsel by telephone, unless prohibited by
law or regulation, you also must notify the General Counsel immediately in
writing, via certified mail, at the following address: B&G Foods, Inc., Four
Gatehall Drive, Parsippany, NJ 07054, Attn: General Counsel. A copy of the
request or demand shall be included with the written notification. You shall
wait a minimum of ten (10) days (or the maximum time permitted by such legal
process, if less) after sending the letter before making a disclosure or
production to give the Company time to seek to prohibit and/or restrict the
production and/or disclosure and/or to obtain a protective order with regard
thereto.

 

17.References. You agree that you will direct any and all prospective employers
seeking a reference to contact only persons employed in the Company’s Human
Resources Department. The Human Resources Department shall provide a neutral
reference only (dates of employment and title of last position held with the
Company).

 

18.Cooperation. You agree that, at all times subsequent to the Separation Date,
you shall reasonably cooperate, in a timely and good faith manner, with all
reasonable requests for assistance made by the Company, relating directly or
indirectly to all investigations, legal claims or any regulatory matter with
respect to any matter which occurred during the course of your employment with
the Company, with which you were involved prior to the termination of your
employment, or with which you became aware of during the course of your
employment. Upon the submission of proper documentation, the Company will
reimburse you for all reasonable expenses (other than your attorney’s fees, if
any) you incur as a result of such requests for assistance, if any.

 

19.Governing Law. This letter agreement and any claim, controversy or dispute
arising under or related to this letter agreement, the relationship of the
parties or the interpretation and enforcement of the rights and duties of the
parties to this letter agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without reference to the
conflicts of laws principles thereof. You and the Company hereby submit to the
jurisdiction of the federal and state courts in the State of New Jersey with
respect to and disputes arising under or relating to this letter agreement, and
you irrevocably waive any objection that you may now or hereafter have based on
personal jurisdiction or to the laying of venue of any such action in the
aforementioned courts, including without limitation any objection based on the
grounds of forum non conveniens.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 9

 

20.Entire Agreement. This letter agreement shall constitute the sole and
exclusive understanding between the Company and you concerning the subject
matter of this letter agreement, and expressly supersedes any and all prior
agreements or understandings, written or oral, concerning the subject matter
hereof, provided that you acknowledge and agree that any provision of the
Employment Agreement that by its terms survives the termination of your
employment shall continue in effect in accordance with its terms. The parties
acknowledge that this letter agreement is intended to embody a complete and
final resolution of the employer-employee relationship. You further acknowledge
and agree that the payments and benefits described in this letter agreement are
all that you are entitled to receive from the Company (other than the vesting
and/or payment of any shares of the Company’s common stock that you may earn
pursuant to and subject to the terms and conditions of your Equity Award
Agreements), and that the Company shall have no liability or obligation to you
in excess of such amounts (other than the vesting and/or payment of any shares
of the Company’s common stock that you may earn pursuant to and subject to the
terms and conditions of your Equity Award Agreements).

 

21.Severability. In the event that one or more of the provisions of this letter
agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, and if such provision or provisions are not modified as provided above,
this letter agreement shall be construed as if such invalid, illegal or
unenforceable provisions had not been set forth herein. The parties further
agree that in the event that any court determines that any provision this letter
agreement is invalid, illegal or unenforceable unless modified, such court is
expressly authorized to modify any such unenforceable provision of this letter
agreement in lieu of severing such unenforceable provision from this letter
agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
this letter agreement or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The Parties expressly agree that
this letter agreement as so modified by the court shall be binding upon and
enforceable against each of them.

 

22.No Amendments. This letter agreement may not be amended, supplemented or
otherwise modified, except as mutually agreed in writing by B&G Foods and you.

 

23.Successors and Assigns. The Company may freely assign this letter agreement
at any time. This letter agreement shall inure to the benefit of the Company and
its successors and assigns. You may not assign this letter agreement or any part
hereof. Any purported assignment by you shall be null and void from the initial
date of purported assignment.

 

24.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed effective upon receipt if mailed by
overnight courier or by certified or registered mail, postage prepaid, return
receipt requested, to the parties at the addresses set forth below, or at such
other addresses as the parties may designate by like written notice. A copy of
all such notices, requests, demands and other communications shall also be sent
by email to the parties at the email addresses set forth below, or at such other
email addresses as the parties may designate pursuant to this paragraph 24.

 



 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 10

 

  If to the Company:   If to you:          

B&G Foods, Inc.

Four Gatehall Drive

Parsippany, NJ 07054

Attn: General Counsel

corporatesecretary@bgfoods.com

 

 

Kenneth G. Romanzi

[Address Redacted]

 

 

 

      With a copy to the following attorney
or other attorney designated in writing by you:              

Richard Friedman PLLC

200 Park Avenue, Suite 1700

New York, NY 10166

Attn: Richard B. Friedman, Esq.

rfriedman@richardfriedmanlaw.com 

 

25.Adequate Review. You are hereby advised to consult with an attorney before
signing this letter agreement. You acknowledge that you have read and fully
understand the terms and conditions of this letter agreement. You further
acknowledge that you have entered into this letter agreement voluntarily and not
as the result of coercion, duress or undue influence. Additionally, you
acknowledge that you have been afforded a period of at least twenty-one (21)
days to consider this letter agreement. Modifications to this letter agreement,
whether material or non-material, do not restart the aforementioned period.

 

26.Revocation. You understand that you will have seven (7) days from the date
you sign this letter agreement to revoke it by notifying the Company’s Human
Resources Department of your decision. This letter agreement shall not become
effective or enforceable until the revocation period has expired (the “Effective
Date”). No revocation of this letter agreement by you shall be effective unless
the Company has received written notice of any revocation prior to the Effective
Date.

 

[Signature Page Follows]


 

 



 

 

 

 

Kenneth G. Romanzi

November 15, 2020

Page 11

 

If you agree with the foregoing, please so indicate by signing in the space
designated below.

 

We wish you the best in the future.

 

Sincerely,   /s/ Scott E. Lerner   Scott E. Lerner Executive Vice President,
General Counsel, Secretary and Chief Compliance Officer     Agreed to and
accepted:     /s/ Kenneth G. Romanzi   Kenneth G. Romanzi     Date: November 15,
2020

 



 

 